DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7 and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Helland (On Graph Based Cryptocurrency Systems, NTNU. June 2019) in view of Micali (WO201719283).
Regarding claim 1, Helland discloses a permissionless blockchain consensus method with adjusting block weights, comprises: an initialization step, for setting weights of all blocks in the permissionless blockchain to the same initial value; 
an association step, for determining parent edges, parent edges (forward reference-edges) of any one of the blocks in the permissionless blockchain according to the blockchain topology (p. 45, parent vertices); 
a first determining step, for detecting whether a first judgment block x is in blocks contained by the parent edge of a newly added block b; if yes, determining that the newly added block b is an unstable block and transferring to a second determining step, and otherwise, determining the newly added block b is a stable block and transferring to a pivot chain consensus step; wherein, the first judgment block x is used to judge whether the new block b is stable block, and the first judgment block is x a block whose stability is not up to standard in the parent blocks of the new block x, the fewer direct descendants of the block, the more unstable the block is (Fig. 4.5; weight of different blocks); 
the second determining step, for detecting whether a second judgment block y is in the stable block contained by the parent edge of the newly added block b; if yes, determining the newly added block b is a readjusted block and transferring to a weight adjustment step, otherwise, determining the newly added block b is a stable block and transferring to a pivot chain consensus step; wherein, the second judgment block y is used to judge whether the new block b is healthy block, and the second judgment block y is a block whose healthy degree is not up to standard in the parent blocks of the new block b, the more unstable blocks in the direct descendants of the block, the less healthy the block is; the weight adjustment step, for adjusting the weight of the readjusted block; and the pivot chain consensus step, for selecting the pivot chain of the permissionless blockchain based on the weight of each block according to the blockchain consensus rule (p. 9, permissionless blockchains).
Helland does not explicitly discloses descendants of the blocks.  However, Micali discloses descendants of the blocks (Let B4 = i¾_i, if leaf ί is a descendant of i¾_i, and let i¾ be the parent of i¾_i).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Micali into Helland to ensure authentication and security for the leaf nodes.

Regarding claim 7, Helland discloses a permissionless blockchain consensus system with adjusting block weights, comprises: an initialization module, configured to set weights of all blocks in the permissionless blockchain to the same initial value; an association module, configured to determine a parent edge(a forward reference-edge) of each block according to the blockchain topology (p. 45, parent vertices); 
a first determining module, configured to detect whether a first judgment block x is in blocks contained by a parent edge of the newly added block b (p. 45, parent vertices); if yes, determining the newly added block b is an unstable block, otherwise, determining the newly added block b is a stable block; wherein, the first judgment block x is used to judge whether the new block b is stable block, and the first judgment block is x a block whose stability is not up to standard in the parent block of the new block x, the fewer direct descendants of the block, the more unstable the block is; a second determining module, configured to detect whether a second judgment block Y is in the stable block contained by the parent edge of the newly added block b; 
if yes, determining the newly added block b is a readjusted block, otherwise, the newly added block b is a stable block (Fig. 4.5; weight of different blocks); 
a weight adjustment module, configured to adjust the weight of the readjusted block determined by the second determining module; wherein, the second judgment block y is used to judge whether the new block b is healthy block, and the second judgment block y is a block whose healthy degree is not up to standard in the parent block of the new block b, the more unstable blocks in the direct descendants of the block, the less healthy the block is (p. 9, permissionless blockchains);
 a pivot chain consensus module, configured to select the pivot chain of the permissionless blockchain based on the weight of each block according to the blockchain consensus rule (p. 9).
Helland does not explicitly discloses descendants of the blocks.  However, Micali discloses descendants of the blocks (Let B4 = i¾_i, if leaf ί is a descendant of i¾_i, and let i¾ be the parent of i¾_i).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Micali into Helland to ensure authentication and security for the leaf nodes.
Regarding claim 13, Helland in view of Micali discloses a readable storage medium storing executable instructions, wherein the executable instructions is for performing a permissionless blockchain consensus method with adjusting block weights as claimed of claims 1 (see discussion of claim 1).

Regarding claim 14, Helland in view of Micali discloses a data processing terminal, which is used as a consensus node of a P2P network, receives, consensus-verifies, and stores a block in the P2P network, and wherein the data processing terminal includes: a readable storage medium as claimed in claim 13; a processor that retrieves and executes executable instructions in the readable storage medium to perform an permissionless blockchain consensus method of adjusting block weights (see discussion of claim 1).

Regarding claim 15, Helland in view of Micali discloses a P2P network, wherein the consensus node of the P2P network is the data processing terminal of claim 14 (see discussion of claim 1).

Allowable Subject Matter
Claims 2-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154